103 F.3d 142
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Carl W. MATHISEN, Defendant-Appellant.
No. 96-30190.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1996.*Decided Dec. 06, 1996.

Before:  SNEED, TROTT and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Carl W. Mathisen appeals pro se the district court's denial of his motion to direct the United States Probation Officer to prepare a revised presentence report (PSR) which would incorporate factual findings the district court made at Mathisen's sentencing hearing in 1989.  Mathisen contends that because these findings never have been appended properly to his PSR, the United States Parole Commission and the Bureau of Prisons have ignored the district court's findings and rely solely on uncorrected information in his PSR.


3
The district court properly concluded it lacked jurisdiction over Mathisen's motion because to the extent he is challenging the execution of his sentence and the factual findings made by the Parole Commission when denying him parole, Mathisen's sole remedy lies in the petition for writ of habeas corpus under 28 U.S.C. § 2241, which he has filed and which is presently pending before the district court.  To the extent Mathisen contends the district court erred at sentencing by failing to ensure that its findings were appended to his PSR as required by Fed.R.Crim.P. 32, the record indicates the district court did order its findings to be appended, and the Parole Commission acknowledged receipt of the sentencing transcript.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3